DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 33-41 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of constructing a data set for the manufacture of a Fresnel surface. The additional limitations of the claim are directed towards the process of defining various data points and ascertaining various properties of said data. This judicial exception is not integrated into a practical application because the data is not modified, transmitted or otherwise used. The claim only defines or recognizes particular aspects of data that exists within a system and nothing more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the defining of a surface, defining of a family of surfaces, ascertaining of a curve and the identification of particular properties of data each do not amount to more than the observation of data. Further, Applicant’s claim could be performed as a mental process (MPEP 2106.04(a)(2) III since defining a surface and ascertaining a curve can be performed mentally after an observation. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 37 recites the limitation "the two intersection curve end points" in the fifth line.  There is insufficient antecedent basis for this limitation in the claim. Applicant claims “a selected intersection curve” and “a point” in claim 26. However, the applicant has not previously claimed “two intersection curve end points” but has claimed a “plurality of end points of the intersection of a selected intersection curve”. It is not clear if the applicant is claiming intersection between one of the plurality of end points and “a point on the selected intersection curve” or intersection between the plurality of end points alone and then there exists a point on intersection curve located between 2 of the plurality of end points. 
For the purposes of this action the office will interpret the claim such that there exists points along the intersection curve that intersect a plurality of end points.
Claims 27-29 depend from claim 26 while claims 38-40 depend from claim 37 and directly rely on the subject matter discussed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. of record ( “Ultra-precision machining of Fresnel lens mould by single-point diamond turning based on axis B rotation.” The International Journal of Advanced Manufacturing Technology 77 (2015): 907-913.) in view of Hornung (PGPUB 20120067418).

Regarding claim 23, Li discloses a method for producing a Fresnel surface that includes a plurality of Fresnel facets that each include a Fresnel segment surface and a trailing edge (Figs. 2-4), the Fresnel surface producing method comprising: 
machining a base body on the basis of construction data for the Fresnel surface (Section 4 page 911), wherein the construction data for the Fresnel surface are based on: 
a carrier surface of the Fresnel surface, which is defined in a coordinate system with an x-direction, a y-direction, a z-direction and an x-y plane (Figs. 2-4 and note that the type of coordinate system is a matter of choice by a designer); 
a family of surfaces which are staggered in the z-direction of the coordinate system and inclined with respect to the x-y-plane of the carrier surface (Fig. 2, C1 and C2), wherein each of the surfaces defines in each case the Fresnel segment surface of a Fresnel facet (Figs. 2-4 where Fresnel facets are machined into the surface); 
a family of intersection curves along which the surfaces of the family of surfaces intersect the carrier surface (Fig. 2 C1 and C2); 

wherein each circular cylinder surface or cone surface intersects in each case a specific  surface (Planar surface of the carrier element prior to cut) from the family of  surfaces at the height of the carrier surface (Fig. 2 where C1 and C2 intersect the edge) and additionally cuts the  surface arranged in each case in the z-direction directly below the specific  surface such that the intersection with the specific  surface defines an upper intersection line and the intersection with the  surface that is arranged in the z-direction immediately below it defines a lower intersection line (Figs. 2-4 where C1 and C2 are cut into a depth direction, Z, below Cn or the bottom surface with respect to the image, to create an upper and lower intersection “line”. Note that the line is understood to be either a physical or non-physical description of the cut and that the semi-circular line, R, in Fig. 2 is a line), and 
wherein the region of the circular cylinder surface or cone surface extending between the upper intersection line and the lower intersection line defines the trailing edge of the Fresnel facet belonging to the selected surface (Figs. 2-4 where the cuts along R create a trailing edge with a depth Δhn and width Δl);  
4circular-path-shaped machining of the base body based on the construction data to produce the Fresnel surface, the Fresnel segment surfaces and the trailing edges of the Fresnel facets (Figs. 2-4), 
removing material from the base body until the Fresnel segment surface and the trailing edge are exposed for every Fresnel facet (Section 4 page 911).
Li does not explicitly disclose wherein the surfaces are freeform. However, Hornung teaches a method for manufacturing freeform Fresnel surfaces ([0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Li and Hornung such that the surfaces were freeform motivated by producing a point focusing lens ([0041]).


Li appears to place an origin at a location central but outside the carrier surface (Fig. 2). However, choosing the location of the origin prior to machining part is a matter of design choice. While the choice of origin changes the mathematics related to the positioning of the machining tool during manufacture, it does not change the final configuration of the part being processed. This merely amounts to the rearrangement of a non-physical element. MPEP 2144 VI In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.). While the origin is not a physical object as was the switch from In re Japikse, it nonetheless results in no change in the operation of the device. Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Li such that the origin was located centrally within the carrier surface motivated by simplifying complexity of the traversing mathematics during programming the machine cutting process. 

Regarding claim 25, modified Li discloses wherein a shape of the circular cylinder surfaces or cone surfaces is configured such that the upper intersection lines are approximated in each case to a shape of the intersection curve of the respective specific freeform surface with the carrier surface ([0040] of Hornung).

Regarding claim 26, as best understood, modified Li discloses wherein a selected circular cylinder surface or cone surface is configured such that it extends through a plurality of end points of the intersection of a selected intersection curve of the family of intersection curves and a point on the selected intersection curve that is located between the two intersection curve end points of said intersection curve (Fig. 2 of Li where a curve surface, radius R, intersects a plurality of points of C1 or C2 located between a beginning and end of the surface created by R), 

wherein for all freeform surfaces, the circular cylinder surface or cone surface that is assigned to a specific freeform surface extends through a point on the intersection curve of said specific freeform surface with the carrier surface (Fig. 2 of Li where R of each cut intersects the planar carrier surface).

Regarding claim 27, as best understood, modified Li discloses wherein the point between the two intersection curve end points of the selected intersection curve is located at least approximately in a center between the two intersection curve end points (Fig. 2 of Li where the intersection point can be seen at a center of the carrier element). 

Regarding claim 28, as best understood, modified Li discloses wherein the selected intersection curve is an intersection curve that is located centrally in the family of intersection curves (Figs. 2-4 of Li where a plurality of facets can be created that result in intersection curves located centrally).

Regarding claim 29, as best understood, modified Li discloses wherein the point on the intersection curve of the specific freeform surface with the carrier surface is located at least approximately in a center between the two intersection curve end points of the respective intersection curve (Fig. 2 of Li).

Regarding claim 30, modified Li discloses wherein the circular cylinder surfaces or cone surfaces are circular cylinder surfaces (Fig. 2 where the vertical surfaces of the Fresnel facets create a cylindrical surface surrounding the adjacent Fresnel facets), and wherein cone surfaces are disposed through the Fresnel segment surfaces after the construction of the Fresnel segment surfaces and the trailing edges using the circular cylinder surfaces (Fig. 3b where αn-1 are conical in shape), with the associated cones being dimensioned with respect to their cone angle (Fig. 3b) and the position of their tips above the x-y-plane such that they continuously intersect in each case two adjacent Fresnel segment surfaces and with 

Regarding claim 31, modified Li discloses wherein, in the circular-path-shaped machining of the base body, the movement of a tool used to perform the machining follows a circular path that is projected onto the x-y-plane (Fig. 2 and Abstract).

Regarding claim 32, modified Li does not disclose wherein the infeed values of the tool in the z-direction that are required for the circular-path-shaped machining of the base body are converted into cylinder coordinates taking into account the position of the circular cylinder axis or of the cone axis. However, the coordinate system used by a machinist is a matter of design choice.
While the choice of a coordinate system changes the mathematics related to the positioning of the machining tool during manufacture, it does not change the final configuration of the part being processed. Changing coordinate systems is merely the substitution of an equivalent for the same purpose. See MPEP 2144.06 II.
Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Li such that the coordinate system was converted into cylinder coordinates motivated by simplifying complexity of the mathematics during programming the machine cutting process.

Regarding claim 33, Li discloses a method for creating a construction data set for the production of a Fresnel surface having a number of Fresnel facets that have in each case a Fresnel segment surface and a trailing edge, the method comprising: 
defining a carrier surface of the Fresnel surface, which is defined in a coordinate system with an x-direction, a y-direction, a z-direction and an x-y plane (Figs. 2-4 and note that the type of coordinate system is a matter of choice by a designer); 

ascertaining a family of intersection curves along which the freeform surfaces of the family of freeform surfaces intersect the carrier surface (Fig. 2 C1 and C2); 
ascertaining circular cylinder surfaces or cone surfaces whose circular cylinder axes or cone axes are perpendicular to the x-y-plane of the coordinate system (Fig. 2 C1 and C2 as well as Figs. 3-4 Cn-1…), 
wherein each circular cylinder surface or cone surface intersects in each case a specific surface (Planar surface of the carrier element prior to cut) from the family of surfaces at the height of the carrier surface (Fig. 2 where C1 and C2 intersect the edge) and additionally cuts the freeform surface arranged in each case in the z- direction directly below the specific surface, with the result that the intersection with the specific surface defines an upper intersection line and the intersection with the surface that is arranged in the z-direction immediately below it defines a lower intersection line (Figs. 2-4 where C1 and C2 are cut into a depth direction, Z, below Cn or the bottom surface with respect to the image, to create an upper and lower intersection “line”. Note that the line is understood to be either a physical or non-physical description of the cut and that the semi-circular line, R, in Fig. 2 is a line), and 
wherein the region of the circular cylinder surface or cone surface extending between the upper intersection line and the lower intersection line defines the trailing edge of the Fresnel facet belonging to the selected freeform surface Figs. 2-4 where the cuts along R create a trailing edge with a depth Δhn and width Δl).
Li does not explicitly disclose wherein the surfaces are freeform. However, Hornung teaches a method for manufacturing freeform Fresnel surfaces ([0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Li and Hornung such that the surfaces were freeform motivated by producing a point focusing lens ([0041]).


However, Li does not disclose further comprising: ascertaining cylinder coordinates for forming the Fresnel segment surfaces. 
However, it is inherent that a coordinate system must be determined for the manufacture of the Fresnel surface of Li (See page 909 Section 2.2). While the choice of a coordinate system changes the mathematics related to the positioning of the machining tool during manufacture, it does not change the final configuration of the part being processed. Changing coordinate systems is merely the substitution of an equivalent for the same purpose. See MPEP 2144.06 II.
Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify Li such that the coordinate system was converted into cylinder coordinates motivated by simplifying complexity of the mathematics during programming the machine cutting process.

Regarding claim 35, modified Li does not disclose wherein an origin of the coordinate system for the description of the freeform Fresnel surface is defined such that it is located centrally in the carrier surface.
Li appears to place an origin at a location central but outside the carrier surface (Fig. 2). However, choosing the location of the origin prior to machining part is a matter of design choice. While the choice of origin changes the mathematics related to the positioning of the machining tool during manufacture, it does not change the final configuration of the part being processed. This merely amounts to the rearrangement of a non-physical element. MPEP 2144 VI In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch 

Regarding claim 36, modified Li discloses wherein the shape of the circular cylinder surfaces or cone surfaces is configured such that the upper intersection lines are best approximated in each case to the shape of the intersection curve of the respective specific freeform surface with the carrier surface ([0040] of Hornung).

Regarding claim 37, as best understood, modified Li discloses wherein a selected circular cylinder surface or cone surface is constructed by being arranged such that it extends through a plurality of intersection curve end points of a selected intersection curve of the family of intersection curves and a point on the selected intersection curve that is located between the two intersection curve end points of said intersection curve (Fig. 2 of Li where a curve surface, radius R, intersects a plurality of points of C1 or C2 located between a beginning and end of the surface created by R), 
wherein the circular cylinder axes or cone axes of all other circular cylinder surfaces or cone surfaces are arranged such that they coincide with the circular cylinder axis or cone axis of the selected circular cylinder surface or cone surface (Fig. 2 where a plurality of radii, R, may be implemented), and 
wherein for all freeform surfaces, the circular cylinder surface or cone surface that is assigned to a specific freeform surface is arranged such that it extends through a point on the intersection curve of said specific freeform surface with the carrier surface (Fig. 2 of Li where R of each cut intersects the planar carrier surface).

Regarding claim 38, as best understood, modified Li discloses wherein the point between the two intersection curve end points of the selected intersection curve is located at least approximately in a 

Regarding claim 39, as best understood, modified Li discloses wherein the selected intersection curve is an intersection curve that is located centrally in the family of intersection curves (Figs. 2-4 of Li where a plurality of facets can be created that result in intersection curves located centrally).

Regarding claim 40, as best understood, modified Li discloses wherein the point on the intersection curve of the specific freeform surface with the carrier surface is located at least approximately in a center between the two intersection curve end points of the respective intersection curve (Fig. 2 of Li).

Regarding claim 41, modified Li discloses wherein the circular cylinder surfaces or cone surfaces are circular cylinder surfaces (Fig. 2 where the vertical surfaces of the Fresnel facets create a cylindrical surface surrounding the adjacent Fresnel facets), and wherein cone surfaces are disposed through the Fresnel segment surfaces after the construction of the Fresnel segment surfaces and the trailing edges using the circular cylinder surfaces (Fig. 3b where αn-1 are conical in shape), with the associated cones being dimensioned with respect to their cone angle (Fig. 3b) and the position of their tips above the x-y-plane such that they continuously intersect in each case two adjacent Fresnel segment surfaces and with the section of the cone surface located between the intersection lines of a cone surface with the adjacent Fresnel segment surfaces forming the trailing edge between the adjacent Fresnel segment surfaces (Fig. 3b where the Fresnel facets intersect adjacent facets).

Regarding claim 42, Li discloses a Fresnel surface comprising a plurality of Fresnel facets each comprise: 
a Fresnel segment surface (Fig. 2), 
a trailing edge(αn-1 defines the surface); and 
n), 
wherein the Fresnel segment surfaces and the trailing edge are each bounded by lines, the projection of which onto the x-y-plane of the coordinate system are circle line sections in the x-y-plane (Figs. 2-4 illustrate bounding lines defined by R).
Li does not explicitly disclose wherein the surfaces are freeform. However, Hornung teaches a method for manufacturing freeform Fresnel surfaces ([0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Li and Hornung such that the surfaces were freeform motivated by producing a point focusing lens ([0041]).

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hornung and further in view of Harrison et al. (USPAT 9170425).

Regarding claim 43, modified Li does not disclose a spectacle lens comprising the freeform Fresnel surface of claim 44.
However, Harrison teaches the use of a Fresnel lens within a spectacle frame (715 and Col. 11 lines 53-63).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Li and Harrison such that the Fresnel lens manufactured from the mould was used in a spectacle lens motivated by improving near focusing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872